Citation Nr: 1634129	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  12-15 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, including depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. In that decision, the RO denied service connection for a psychiatric disorder described as dysthymia.

In May 2014, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is in the claims file.

In November 2014, the Board remanded the case to the RO for the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review of the case. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran was not found to have depression or other psychiatric disorder during service.

2. The Veteran's depression diagnosed years after service is not attributable to any disorder, events, experiences, or reactions during service.


CONCLUSION OF LAW

The Veteran's current psychiatric disorder including depression was not incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in a December 2009 letter. In that letter, the RO notified him what information was needed to substantiate claims for service connection. The letter also addressed how VA assigns disability ratings and effective dates.

In the May 2014 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.

The claims file contains service medical and personnel records, post-service medical records, VA examination reports, and a hearing transcript. There has been substantial compliance with the instructions in the 2014 Board remand. The assembled evidence is sufficient to reach a decision on the issue on appeal.

The appellant was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Psychiatric Disability

The Veteran contends that a psychiatric disability, including depression, began during service and continued through the present. He states that harassment and mistreatment that he experienced during service caused him to be upset and depressed, and that he reacted by going absent without leave (AWOL). He has not directly or indirectly raised a claim for service connection for posttraumatic stress disorder (PTSD). While he has stated that experiences during service upset him, he has not indicated that those experiences rose to the level of trauma.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for certain chronic diseases, including psychoses, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). There is no contention or evidence that the Veteran has ever had a psychosis, so presumptive service connection is not applicable in this case.

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable (obvious or manifest) evidence demonstrates that the disability existed prior to service and was not aggravated by service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015). Service connection may be established and VA disability compensation may be awarded for psychological or psychiatric disorders, but not for personality disorders. See 38 C.F.R. § 3.303(c). Personality disorders which are shown to have existed prior to service and have the same manifestations in service will be accepted as having originated before service. 38 C.F.R. § 3.303(c). Personality disorders are not considered diseases or injuries for purposes of VA disability compensation. Id.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In a June 1972 medical history for entrance into service, the Veteran reported that he had no history of depression, excessive worry, or nervous trouble of any sort. On the report of his June 1972 service entrance examination, the examiner checked "normal" for his psychiatric condition. The Veteran thus is considered to have been in sound psychiatric condition when he entered service.

During the Veteran's service he was stationed in the continental United States. He had outpatient medical treatment on a few occasions. He did not report mental health problems or have mental health treatment.

The Veteran went AWOL for a period in May to September 1973. In a September 1973 social work report, a counselor at a service stockade indicated that the Veteran attributed his AWOL to prejudice and unjust treatment that he experienced. He related that he felt badly treated in his unit. He stated that in April 1973 he was not promoted, while a man with a history of disciplinary proceedings was promoted. He related that he felt this was unfair and it led or contributed to his going AWOL. He stated that while he was AWOL he tried to turn himself in on two occasions, and each time was told to leave and come back later. He expressed that he had become disappointed in the Army and felt that he could no longer be a good soldier. The counselor's impressions were that the Veteran was immature and had a mild persecution complex. He found that the Veteran felt sorry for himself, and was likely to continue to project blame on others for his own misfortune or faults. He stated that the Veteran showed no signs of psychological disorder, and that no referral for mental health treatment was warranted.

The Veteran was confined in a retraining brigade in September to November 1973. In November 1973, a commanding officer recommended that the Veteran be discharged as unsuitable due to apathy. The officer reported that correctional training and extensive counseling had not resulted in improving his attitude and motivation such that he should be returned to regular duty. On mental status evaluation of the Veteran in November 1973, the examiner found that he had no significant mental illness. In a November 1973 medical history, the Veteran denied any history of nervous trouble of any sort. On examination in November 1973, the examiner checked "normal" for the Veteran's psychiatric condition. The Veteran's discharge was effective in December 1973.

The evidence, including that from the Veteran's service period, does not clearly and unmistakably demonstrate that he had any psychiatric disability before service. The evidence does not clearly and unmistakably demonstrate that any psychiatric disability that existed before service was not aggravated by service. Therefore the presumption that he was in sound psychiatric condition when he entered service has not been rebutted, and is in effect.

From 2000 forward, the Veteran has reported that he first received mental health treatment on one occasion in the 1980s. His claims file does not contain records of any post-service treatment in 1974 through 1986. The file contains records of treatment in 1987 through 1989 for physical issues, without any reference to mental issues. Records from 1999 to 2015 reflect mental health consultations and treatment, including medications, for depression, dysthymia, and anxiety. 

In January 2001, the United States Social Security Administration (SSA) found that the Veteran had been disabled since July 1998, due to a primary diagnosis of circulatory system disease and a secondary diagnosis of affective or mood disorders. Records associated with the SSA determination include evaluations by physicians and psychologists. In May 1999, the Veteran was referred to primary care physician W. A. S., M.D., to address circulation problems and phlebitis in his legs. He also reported having sleeping difficulties, nervousness, and depression. In April 2000, he informed primary care physician E. C. S., M.D., that he had depression and was in psychiatric care, with antidepressant medication. Dr. E. S. included depression among his diagnoses.

In June 2000, psychologist J. E. M., Ph. D., evaluated the Veteran. The Veteran reported that he was discharged from the Army because of apathy. He stated that in 1984 or 1985 he was jailed overnight for harassing his first wife, agreed to marriage counseling, and was sent to the psychiatric ward at a VA hospital, where he was treated briefly. He related a history of alcohol abuse and driving under the influence charges. He stated that he had stopped using alcohol in 1999. He reported that in October 1999 he sought VA treatment for depression and concerns about his thoughts. He indicated that he was on antidepressant medication. Dr. J. M. interviewed the Veteran and administered psychological tests. Dr. J. M. concluded that he had major depressive disorder and anti-social personality disorder.

In July 2000, psychologist C. M. M., Ph.D., examined the Veteran. The Veteran reported having medical problems affecting both legs, his back, and his left knee. He related having been unemployed since 1998. He related a history of heavy alcohol use until 1999. He reported presently being depressed over not being able to work. He related that his first mental health treatment was a VA overnight admission in the 1980s. He stated that after that he had some ongoing depression, without regular treatment, and that presently he was in VA outpatient mental health treatment. Dr. C. M. diagnosed major depression, and a personality disorder with paranoid features.

Records of VA primary and mental health treatment of the Veteran in 2008 through 2010 reflect ongoing treatment for dysthymia. He reported family problems and ongoing symptoms including sadness and irritability.

In an October 2009 statement, the Veteran sought service connection for depression and a personality disorder. He reported that he had problems with depression during and after service. He stated that during service other service members harassed him and put undue pressure on him. He reported that such treatment was the primary reason that he went AWOL. He indicated that presently he was on Social Security disability and unable to hold a job due to depression and a personality disorder.

In a December 2009 statement, the Veteran asserted that his depression was brought on by experiences during service. He stated that members of his company always gave him a hard time because he had less education than them. He reported that their actions led him to go AWOL to get away from all the harassment.

In a February 2010 statement, the Veteran reported that during service he was harassed by members of his unit to the extent that he went AWOL. He stated that being locked up after he returned from AWOL added to his depression. He indicated that he then wanted to get away from his circumstances, and was willing to sign anything to be able to leave service and return home.

In VA mental health treatment in 2011 through 2015, the Veteran reported stress related to family problems. He related ongoing depression and intermittent anxiety.

In a June 2012 statement, the Veteran reported that during service he was young, timid, and from rural origins, and that others singled him out and picked on and made fun of him. He stated that he did not report the mistreatment he experienced for fear of reprisal.

In a May 2014 statement, the Veteran wrote that during service some other service members were cruel and abusive to him. He related several incidents as examples. He stated that in training he was required to do more pushups and to carry heavier loads on runs than others. He noted that his did not get a monetary bonus that a recruiter had promised. He stated that when he was AWOL he tried to turn himself but was refused and sent away. He reported that on one occasion he was called for inspection when he was supposed to be sleeping after night duty, and was criticized for his unprepared condition. He stated that a sergeant threw a grenade simulator at him and laughed at him, and made him carry the sergeant across a creek. He related that fire and ashes got in his eyes when a man threw an ax into a campfire. He stated that he missed a formation when he was upset. He indicated that he told a sergeant about his problems, and the sergeant suggested he kill someone. He stated that around that time he went AWOL. He related that after he broke two ribs playing football and became unable to do physical training, he was punished by being assigned to be a permanent latrine orderly. He stated that other service members verbally harassed him, and one hit him on the back of his head.

In the May 2014 Board hearing, the Veteran reported that he had been diagnosed with depression. He stated that he did not have mental or psychiatric problems before service. He indicated that his depression developed because of his experiences during service. He stated that, he believed because of his rural origins, others in service were hard on him. He reported that he was assigned excessive or punitive duties. He related verbal harassment and an instance of a man hitting him. He stated that he felt scared, and afraid to report the mistreatment. He indicated that the harassment and its effects on him worsened over time, and he went AWOL. He stated that after the AWOL period he was confined, assigned for retraining, and received counseling. He indicated that he expressed his desire to leave the service and was allowed an early discharge based on apathy. He stated that after service he had difficulty holding onto jobs. He related that he felt unmotivated and unable to cope. He indicated both that he did not know that he needed mental health treatment, and that he did not think that mental health treatment was available to him. He stated that he first had mental health treatment until the mid-1980s, when a judge directed him to treatment and he was seen at a VA facility. 

On VA examination in January 2015, the examining psychologist reported having reviewed the Veteran's electronic claims file. The Veteran reported that he did not have mental health treatment before or during service. The Veteran reported that during service he was upset that he did not get a bonus that a recruiter promised him. He indicated that after his AWOL period he wanted to leave the service. The examiner noted service records including a social worker report following his AWOL period. The Veteran stated that after service he had a mental health consultation in 1984 in conjunction with a domestic violence charge. The examiner noted that VA mental health professionals who saw the Veteran from 2000 forward diagnosed depression, but related his depression not to his military service but to his financial and family stressors. The examiner concluded that the Veteran's personality traits and substance abuse issue appear to have been lifelong and present before service. She expressed the opinion that it is less likely than not that his depression was incurred in service or caused by events in service. She noted that his depression was not diagnosed until well after his service.

Subsequent to the January 2015 examination, VA received records related to the Veteran's Social Security disability claim. The RO provided those records to the January 2015 examiner, and asked her to provide an addendum to her opinion, considering the SSA records, and addressing the Veteran's statements that he experienced harassment during service. In March 2015, that examiner reported having reviewed the SSA records, and found the information not at odds with her January 2015 opinion. She again opined that it is less likely than not that the Veteran's depression was incurred in service or caused by events during service. She opined that it is much less likely than not that his current depression is linked to the events during service that he characterizes as harassment. She again noted that his depression was not diagnosed until well after his service.

The Veteran reports that the way others treated him and a number of incidents during service made him unhappy and led him to go AWOL and to want to leave the service. Social work and counseling reports made during service corroborate that during service he felt unfairly treated. Counselors who saw him during service concluded that he was immature and that he tended to feel mistreated, but they did not find that he had any psychological disorder or needed any psychological treatment. The evidence from the time of service reflects that he felt troubled and unhappy. The greater weight of that evidence, however, is against that the existence of a psychological disorder during service. 

In some recent statements the Veteran indicates that mood and motivation problems during service continued after service. There is no evidence from the years immediately following his service to help show his condition and functioning then. Around 2000, when he was evaluated for Social Security benefits, he did not relate his depression to symptoms, experiences, or events during his service. Nor was he recorded as reporting such a history in VA treatment visits in 2008 through 2015. The VA psychologist who examined him and reviewed the records in 2015 relied on the records to conclude against a likelihood that his current depression is related to his experiences and feelings during service. Her opinion is consistent with the records, and her professional training adds to the persuasive weight to her opinion. The greater weight of the evidence, then, is against onset of the current depression during service, and against events during service otherwise causing the current depression.


ORDER

Entitlement to service connection for psychiatric disability including depression is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


